STUMBO, Justice,
dissenting.
I respectfully dissent and, in doing so, need only quote a portion of Judge Gudgel’s opinion for my reason:
True ’ enough, [803 KAR 25:011 § 8(8) ] vests the ALJ with wide discretion in determining what constitutes good cause sufficient to warrant granting a motion to reopen. However, [I] fail to perceive that an ALJ’s predisposition to disbelieve the testimony of a claimant’s treating physician, disclosed for the first time at the prehearing conference, does not amount to sufficient “good cause” to warrant granting a motion to reopen.
After all, a claimant cannot be charged with knowing in advance that the physician selected for treatment purposes lacks credibility with the ALJ who later will be assigned to hear the claimant’s case. Simple fairness and justice dictate that upon the discovery of such a fact, the claimant should be entitled to consult and depose a different physician prior to the hearing on the merits. This is especially true since the board’s regulation was clearly intended to permit, in extreme cases, the taking of additional proof between the prehearing conference and the hearing. In our opinion, this is just such a case. Further, [I] note that there is nothing in the record to indicate that appellees would have been unfairly prejudiced had appellant been given an opportunity to take additional medical proof. [I would] hold, therefore, that the board erred by finding that there was no abuse of discretion in the ALJ’s denial of appellant’s motion to reopen.
LAMBERT and WINTERSHEIMER, JJ., join in this dissent.